Citation Nr: 0527733	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  98-08 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

This appeal arises from an April 1997 rating decision of the 
Cleveland, Ohio Regional Office (RO).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not engage in combat during service in 
Vietnam from March 1966 to March 1967.

3.  The only verified stressor events during the veteran's 
Vietnam service were attacks on Tan Son Nhut Air Base in 
April and December 1966.

4.  The veteran does not currently suffer from PTSD based on 
a verified stressor event.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records are silent regarding complaints, 
findings, or diagnoses of PTSD.

Service personnel records show that the veteran served with 
the Army in Vietnam from March 1966 to March 1967 as a radio 
operator.  He received the Vietnam Service Medal, the 
National Defense Service Medal, and the Vietnam Campaign 
Medal.  

On VA psychiatric examination in January 1997, the veteran 
was unable to provide any specific complaints or information 
regarding his PTSD claim.

In a May 1997 statement, the veteran indicated that the Air 
Force Base where he was stationed in Vietnam was always under 
attack.

VA outpatient records in the late 1990s show diagnoses of 
organic brain syndrome and PTSD.  A diagnosis of PTSD was not 
based on a specific stressor event in these records.

On VA psychiatric examination in October 1998, a history of a 
motor vehicle accident in 1993 in which the veteran suffered 
a head injury was noted.  The veteran's reported stressors 
included a captain picking on him, and seeing a lot of 
wounded comrades and dead bodies.  The diagnosis was PTSD 
based on the stressor dealing with his captain.

The VA examiner who conducted the October 1998 examination, 
examined the veteran again in January 1999.  It was noted 
that the veteran was a radio operator in Vietnam and that he 
did not engage in combat.  He witnessed wounded and dead 
service comrades and civilians.  The diagnosis was dementia 
due to a head injury.  

A June 2000 statement from the U.S. Armed Services Center for 
Research of Unit Records indicates that the veteran's unit 
provided air defense.  During the veteran's tour in Vietnam, 
the unit was located at Tan Son Nhut Air Base.  Records did 
not mention an ambush in April 1966.  Extracts documented 
attacks in the area of Tan Son Nhut in April and December 
1966.  

An April 2001 statement from a VA outpatient physician 
indicates that the veteran had been examined.  The diagnoses 
included PTSD and major depressive disorder.  It was noted 
that the veteran also had a history of severe neck and back 
injuries.

On VA psychiatric examination in February 2005, it was noted 
that the veteran's claims folder was reviewed.  Reported 
stressors included the death of a major who the veteran was 
close to, the suicide of another radio operator, seeing 
planes crash, a captain mistreating him, being assigned by 
himself to a radio bunker, and an attack on the base at Tan 
Son Nhut to include watching mortars coming in.  The examiner 
noted that the veteran appeared to be less than a reliable 
historian.  Possible explanations for this included organic 
brain syndrome and an emotional need to present himself in a 
highly favorable light.  Based on the evaluation, the 
examiner noted that the veteran did not meet the criteria for 
a diagnosis of PTSD.  He did not describe a stressor that 
caused significant distress.  He seemed preoccupied with 
having been placed in a radio bunker alone.  Given the lack 
of sufficient evidence, it was opined that that it was less 
likely than it was likely that the veteran met the criteria 
for a diagnosis of PTSD.  The diagnoses were alcohol 
dependence and cognitive disorder.  

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Essentially, service connection 
requires evidence of: (1) a current disability; (2) some 
injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999). Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  Also, service connection may be granted on 
a presumptive basis for psychosis with evidence of 
manifestation thereof to a minimum degree of 10 percent 
within one year after discharge. 38 C.F.R. §§ 3.307, 3.309 
(2004).

Regulations specific to PTSD service connection claims 
require (1) evidence of a PTSD diagnosis in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible evidence that a stressor occurred.  
38 C.F.R. § 3.304(f) (2004).  If the evidence establishes 
engagement in combat against the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, and hardships of such service, then the veteran's 
lay testimony alone may establish the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2004).

The veteran served on active duty in Vietnam from March 1966 
to March 1967.  His military occupational specialty (MOS) was 
a radio operator.  The veteran received the National Defense 
Service Medal, Vietnam Service Medal, and the Vietnam 
Campaign Medal.  See DD Form 214 and service personnel 
records.

Because the service personnel records, including Form DD 214, 
do not show the receipt of combat-specific citations or 
awards indicating individual active combat involvement, the 
RO obtained from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) records in an attempt to 
corroborate the claimed stressors.  

In this case, one stressor has been verified.  The RO 
obtained a unit history from USASCRUR for the 6th Battalion, 
56th Artillery.  The unit history shows that the veteran was 
stationed at Tan Son Nhut Air Force Base when it was attacked 
by enemy forces with multiple American casualties in April 
and December 1966.  

As the veteran has alleged suffering additional stressor 
events, the Board must assess the credibility and weight of 
all the evidence to determine its probative value, accounting 
for evidence it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any favorable evidence in 
relation to the corroboration of additional stressors.  Equal 
weight is not accorded to each piece of evidence in the 
record; every item of evidence does not have the same 
probative value.  The Board is not required to accept an 
uncorroborated account of service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that he was awarded a Purple Heart Medal, Combat Infantryman 
Badge (CIB), or other combat citation will be accepted, in 
the absence of contrary evidence, as conclusive evidence of a 
stressor.  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the requirement of "credible supporting evidence" means that 
"the appellant's [uncorroborated] testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

A determination as to whether the appellant is a combat 
veteran is particularly significant in a PTSD claim because 
he is entitled to have his lay statement as to the alleged 
stressor accepted, without corroboration, if he had engaged 
in combat with the enemy.  See Gaines v. West, 11 Vet. App. 
353 (1998).  The U. S. Court of Appeals for Veterans Claims 
(Court) held that where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, lay testimony regarding 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development for 
corroborative evidence will be required, provided that 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Before this provision applies, the Board must specifically 
find that the veteran had engaged in combat with the enemy.  
See Zarycki.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000)).  The fact that 
the appellant served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat with the 
enemy.  Moreover, a general statement in service personnel 
records that he participated in a particular operation or 
campaign would not, alone, establish that he had combat 
service because the terms "operation" and "campaign" 
encompass combat and non-combat activities.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized citations or other official records.  No 
single item of evidence is determinative, and VA must assess 
the credibility, probative value, and relative weight of each 
item.  The veteran's assertions of combat service are not 
ignored, but are evaluated along with other evidence.  
However, again, mere assertion of combat service, alone, is 
insufficient to establish this fact.

For the following reasons, the Board finds that the veteran 
did not engage in combat with the enemy.  He served for 
approximately one year on active duty in Vietnam, and his 
service awards include the National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal.  None of 
the service awards noted in the DD 214 is reflective of 
active, personal involvement in combat (such as CIB), and 
there is no designation of "V" to indicate any such award 
received was for "Valor" in combat.  For instance, the 
National Defense Service Medal was awarded for honorable 
service between January 1, 1961 and August 14, 1974.  United 
States of America Department of Defense Manual of Military 
Decorations and Awards, Appendix D at D-17, July 1990.  A 
Vietnam Service Medal was awarded for honorable service 
between July 4, 1965 and March 28, 1973, in Vietnam or in 
Thailand, Laos, or Cambodia in direct support of operations 
in Vietnam.  A Vietnam Campaign Medal was awarded to all 
service personnel within the cited theater, and it does not 
rule in, or rule out, combat.  

Further, the veteran's MOS (radio operator) itself does not 
indicate combat service, although it does not preclude the 
possibility that the veteran could have been in or near a 
combat zone.  There is no indication in the service personnel 
records or DD 214 that he personally was assigned to, or 
participated in, combat duty.  Nonetheless, the fact that no 
combat-specific awards were given, in conjunction with the 
veteran's MOS, is probative evidence that he likely did not 
personally engage in combat.

The Board also has carefully reviewed the veteran's various 
stressor statements.  He has consistently recounted being 
assigned to a bunker by himself.  He saw wounded and dead 
soldiers, the death of a major he liked, seeing a plane 
crash, and the fact that a captain picked on him.  These 
statements do not conclusively prove that he personally 
engaged in combat with the enemy.  For PTSD purposes, a 
stressor must meet two requirements: (1) exposure to a 
"traumatic event" in which a veteran "experienced, witnessed, 
or was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a threat 
to the physical integrity of self or others" and (2) his 
"response [must have] involved intense fear, helplessness, or 
horror."  See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) 
(quoting DSM-IV).  Thus, the law does not strictly require 
that the veteran physically and personally engage in direct 
combat for stressor verification purposes; rather, presence 
in or near a combat zone and trauma experienced there - as 
alleged by the veteran here - could support service 
connection for PTSD depending on the facts of the case, 
provided however, there is sufficient corroboration that such 
incidents were in fact experienced by the veteran.

Corroboration of such incidents as alleged by a claimant 
involves issues of credibility.  Credibility is an 
adjudicative, as opposed to a medical, determination.  The 
Board has the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence.  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As more fully 
explained below, the general nature of the stressor 
statement, in combination with "official" evidence indicating 
that combat service is unlikely (i.e., MOS; lack of combat 
citations), tend not to boost the credibility of the 
proffered factual bases to establish a stressor - a necessary 
component for service connection for PTSD.  Moreover, again, 
even if the veteran's reports could indicate presence in or 
near a combat zone, the law is clear that uncorroborated 
allegations of proximity to a combat area, alone, is 
insufficient to establish combat service.  VAOPGCPREC 12-99; 
Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a 
combat zone is not sufficient to establish combat service).

The claimed stressors in this case are inadequate and 
marginally credible, in several ways.  First, the veteran 
repeatedly has recounted what apparently were the most 
traumatic experiences for him - being alone in a bunker and 
being picked on by a captain.  Yet, the veteran does not 
provide more specific information such as the name of the 
captain, or with regard to the bunker, how this would be 
categorized as a stressful event.  With regard to the 
allegation that he saw many wounded and dead soldiers and 
planes that crashed, there is no means of verifying such 
putative events in the complete absence of names, dates, and 
circumstances.  In short, the stressor statements are general 
in nature and do not provide specific dates, or descriptions 
of traumatic incidents that could be used for meaningful 
corroboration purposes.  

Moreover, while the veteran states that he was in the 
vicinity of mortar attacks, again, he does not adequately 
describe in greater detail when they occurred, who was 
injured, and perhaps most importantly, how they traumatized 
him such that his response involved "intense fear, 
helplessness, and horror.  See Cohen v. Brown, 10 Vet. App. 
128, 141 (1997) (quoting DSM-IV).  Such generalized 
descriptions do not lend themselves to meaningful 
corroboration efforts.  Moreover, apparently, the veteran 
himself was not directly under enemy fire, given that there 
is no description anywhere in the record as to what 
specifically made him fear for his own life or respond to the 
events with intense fear, helplessness, or horror.  Nor does 
the record show he himself sustained any personal physical 
injury in Vietnam, or that he himself killed or wounded 
others.

In this connection, the Board notes that in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court reversed a Board 
denial of service connection for PTSD on the basis of an 
unconfirmed stressor.  In Pentecost, the Court said that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's personal involvement, 
is unnecessary.  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, in Pentecost, the claimant submitted 
independent evidence that his unit was in fact under rocket 
attack.  The facts here are distinguishable because the 
veteran has submitted no such specific evidence of mortar or 
rocket attacks (that is, evidence other than his own, general 
description of such incidents that have not been adequately 
verified).  

In light of the foregoing, although the evidence shows active 
duty in Vietnam, and that the veteran likely was in or near a 
combat zone, it does not sufficiently support a conclusion 
that he personally engaged in combat, and the provisions of 
38 U.S.C.A. § 1154(b) do not apply.  There must be credible 
supporting evidence that the alleged stressor actually 
occurred to warrant service connection.  See Cohen v. Brown, 
10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 
395).

Therefore, this case boils down to an inquiry as to whether 
the veteran's verified stressor (the attacks on Tan Son Nhut 
Air Base) have been linked by a mental health care provider 
to a diagnosis of PTSD.  Unfortunately, such a link is not 
found in the record.  The diagnoses of PTSD on VA examination 
in October 1998 was based on his relationship with a captain, 
and a medical statement from a VA physician in January 2001 
did not specify a specific stressor event.  Most recently, on 
VA examination in February 2005, reported stressors included 
his base in Vietnam coming under enemy attack.  Based on the 
evaluation, however, the examiner concluded that the veteran 
did not meet the criteria for a diagnosis of PTSD as he did 
not describe a stressor that caused significant distress.  
Thus, the record does not contain a diagnosis of PTSD that 
was based on a link to the only verified stressor event 
relating to attacks in April and December 1966 on Tan Son 
Nhut Air Base.

Accordingly, in light of the above law and evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for PTSD.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in May and November 2004 as well as a 
statement of the case in May 1998 and supplemental statements 
of the case in March 2001, January 2002, and June 2005, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records as well as the veteran's service medical 
and personnel records to include written documentation 
regarding the veteran's alleged stressor events have been 
obtained.  The veteran did not request a personal hearing in 
relation this claim.  As a result, the Board finds that all 
necessary evidence has been obtained in support of the 
veteran's appeal.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, VA examinations were 
conducted in January 1997, October 1998, January1999, and 
February 2005.   Moreover, the February 2005 report included 
a medical nexus opinion that was based on a thorough and 
complete review of the record.  As a result, the evidence of 
record is adequate to fully and fairly evaluate the veteran's 
appeal under 38 C.F.R. § 3.159 without affording the veteran 
another examination or obtaining another medical opinion.  As 
another examination is unnecessary, the Board finds that the 
RO has satisfied the duty-to-assist obligations with respect 
to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  The appellant, as a 
result, has the right to content-complying notice and proper 
subsequent VA process.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claim, notice was provided by the AOJ in May and November 
2004 prior to the transfer and recertification of the 
appellant's case to the Board after the October 2003 remand 
and the context of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Thereafter, the instant claim was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant in June 2005.  The claimant, therefore, has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 



Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


